Matter of Wyatt A. v Zucker (2022 NY Slip Op 02666)





Matter of Wyatt A. v Zucker


2022 NY Slip Op 02666


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


172.1 TP 21-01449

[*1]IN THE MATTER OF WYATT A., A MINOR CHILD, BY HIS NATURAL MOTHER, SARAH R., PETITIONER,
vHOWARD ZUCKER, AS NEW YORK STATE COMMISSIONER OF HEALTH, AND NEW YORK STATE DEPARTMENT OF HEALTH, RESPONDENTS. 


LAW OFFICE OF BERNARD V. KLEINMAN, PLLC, SOMERS (BERNARD V. KLEINMAN OF COUNSEL), FOR PETITIONER. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Ontario County [Brian D. Dennis, A.J.], entered September 15, 2021) to review a determination of respondents. The determination denied the request of petitioner for the installation of a whole house generator. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 15 and 16, 2022,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court